         Case 1:17-cv-00411-PB Document 128-2 Filed 06/10/20 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

 ROBERT W. CLOUGH, II on behalf of                :
 himself and others similarly situated,
                                                  :
        Plaintiff,                                :
                                                  :       Case No. 1:17-cv-00411-PB
 v.
                                                  :       CLASS ACTION
 REVENUE FRONTIER, LLC,
                                                  :
 SUPREME DATA CONNECTIONS,
 LLC, and                                         :
 WILLIAM ADOMANIS
                                                  :
        Defendants                                :
                                                  :

                                              /


                 Declaration of Matthew P. McCue in Support of Motion for
                     Attorneys’ Fees, Expenses and an Incentive Award

       I, Matthew P. McCue, declare under penalty of perjury:

       1.      I am an attorney duly admitted to practice in the Commonwealth of

Massachusetts, I am over 18 years of age, am competent to testify and make this affidavit on

personal knowledge. I have extensive experience in the prosecution of class actions on behalf of

consumers, particularly under 47 U.S.C. § 227, the Telephone Consumer Protection Act

(“TCPA”).

       2.      I am co-counsel of record to Plaintiff Robert W. Clough, II.

       3.      I respectfully submit this declaration in support of Plaintiff’s Motion for

Attorneys’ Fees, Expenses and an Incentive Award.

       4.      I make this declaration to describe the work that I and my co-counsel have done in

identifying, investigating and prosecuting the claims in the action.




                                                      1
         Case 1:17-cv-00411-PB Document 128-2 Filed 06/10/20 Page 2 of 7



       5.      I was involved in every stage of litigation in this case, from pre-trial

investigation, analysis of Plaintiff’s potential claims, drafting and researching the complaint and

discovery work, review of documents, discovery responses, motion practice and I attended all

three mediations in this case.

       6.      Along with my co-counsel, I was appointed as Class Counsel by the Court on

June 16, 2019. Dkt. 115, Memorandum and Order Certifying Class.

       7.      My billable rate, which has been approved by multiple courts, is $700.00 an hour.

See e.g., Mey v. Frontier Communications Corporation, No. 3:13-cv-1191-MPS (D. Ct. June 9,

2017) (approving a $11,000,000 settlement and attorney fee of one-third that amount based on

my hourly rate of $700); Heidarpour v. Central Payment Co., No. 16-cv-01215 (M.D. Ga. May

4, 2017) (approving a $6,500,000 settlement and attorney fee of one-third that amount based on

my hourly rate of $700); Mey v. Interstate National Dealer Services, Inc., No. 14-01846 (N.D.

Ga June 8, 2016) (approving $4,200,000 settlement and attorney fee of one-third that amount

based on my hourly rate of $700); Jay Clogg Realty Group, Inc. v. Burger King Corporation,

No. 13-cv-00662 (D. Md. April 15, 2015) (approving $8,500,000 settlement and attorney fee of

one-third that amount based on my hourly rate of $700); Kensington Physical Therapy, Inc. v.

Jackson Therapy Partners, LLC, No. 11-02467 (D. Md. Feb. 12, 2015) (approving settlement of

$4,500,000 and attorney fee of one-third that amount based on my hourly rate of $700).

       8.      I spent at least 181.7 hours on this file for a total lodestar at the hourly rates

described above of $127,190.

       9.      My firm incurred $10,020 in expenses for expert fees, mediation fees and travel

expenses.

       10.     I am a 1993 honors graduate of Suffolk Law School in Boston, Massachusetts.




                                                  2
           Case 1:17-cv-00411-PB Document 128-2 Filed 06/10/20 Page 3 of 7



Following graduation from law school, I served as a law clerk to the Justices of the Massachusetts

Superior Court. I then served a second year as a law clerk for the Hon. F. Owen Eagan, United

States Magistrate Judge for the USDC District of Connecticut.

       11.     In 1994, I was admitted to the Bar in Massachusetts. Since then, I have been

admitted to practice before the United States District Court for the District of Massachusetts, the

First Circuit Court of Appeals, the United States District Court for the District of Colorado, the

Sixth Circuit Court of Appeals and the United States Supreme Court.

       12.     Following my clerkships, I was employed as a litigation associate with the Boston

law firm of Hanify & King. In 1997, I joined the law firm of Mirick O’Connell as a litigation

associate where I focused my trial and appellate practice on plaintiff’s personal injury and

consumer protection law.

       13.     In the summer of 2002, I was recognized by the legal publication Massachusetts

Lawyers Weekly as one of five “Up and Coming Attorneys” for my work on behalf of consumers

and accident victims.

       14.     In November of 2004, I started my own law firm focusing exclusively on the

litigation of consumer class actions and serious personal injury cases.

       15.     I am in good standing in every court to which I am admitted to practice.

       16.     A sampling of other class actions in which I have represented classes of consumers

follows:


       i.      Mey v. Herbalife International, Inc., USDC, D. W. Va., Civil Action
               No. 01-C-263M. Co-lead counsel with Attorney Broderick and additional
               co- counsel, prosecuting consumer class action pursuant to TCPA on behalf
               of nationwide class of junk fax and prerecorded telephone solicitation
               recipients. $7,000,000 class action settlement preliminarily approved on
               July 6, 2007 and granted final approval on February 5, 2008.




                                                  3
 Case 1:17-cv-00411-PB Document 128-2 Filed 06/10/20 Page 4 of 7



ii.     Mulhern v. MacLeod d/b/a ABC Mortgage Company, Norfolk
        Superior Court, 2005-01619 (Donovan, J.). Representing class of
        Massachusetts consumers who received unsolicited facsimile
        advertisements in violation of the TCPA and G.L. c. 93A. Case certified
        as a class action, and I was appointed co-lead counsel with Attorney
        Edward Broderick by the Court on February 17, 2006, settlement for
        $475,000 granted final approval by the Court on July 25, 2007.

iii.    Evan Fray-Witzer, v. Metropolitan Antiques, LLC, NO. 02-5827 Business
        Session, (Van Gestel, J.). In this case, the defendant filed two Motions to
        Dismiss challenging the plaintiff’s right to pursue a private right of action
        and challenging the statute at issue as violative of the telemarketer’s First
        Amendment rights. Both Motions to Dismiss were denied. Class
        certification was then granted and I was appointed co-lead class counsel.
        Companion to this litigation, my co-counsel and I successfully litigated the
        issue of whether commercial general liability insurance provided coverage
        for the alleged illegal telemarketing at issue. We ultimately appealed this
        issue to the Massachusetts Supreme Judicial Court which issued a decision
        reversing the contrary decision of the trial court and finding coverage. See
        Terra Nova Insurance v. Fray-Witzer et al., 449 Mass. 206 (2007). This
        case resolved for $1,800,000.

iv.     Shonk Land Company, LLC v. SG Sales Company, Circuit Court of
        Kanawha County, West Virginia, Civil Action No. 07-C-1800 (multi-state
        class action on behalf of recipients of faxes in violation of TCPA, settlement
        for $2,450,000, final approval granted in September of 2009.

v.      Mann & Company, P.C. v. C-Tech Industries, Inc., USDC, D. Mass., C.A.
        1:08CV11312-RGS, class action on behalf of recipients of faxes in violation
        of TCPA, settlement for $1,000,000, final approval granted in January of
        2010.

vi.     Evan Fray Witzer v. Olde Stone Land Survey Company, Inc.,
        Massachusetts Superior Court, Civil Action No. 08-04165
        (February 3, 2011) (final approval granted for TCPA class
        settlement). This matter settled for $1,300,000.

vii.    Milford & Ford Associates, Inc. and D. Michael Collins vs.
        Cell-Tek, LLC, USDC, D. Mass. C. A. 1:09-cv- 11261-
        DPW, class action on behalf of recipients of faxes in violation
        of TCPA, settlement for $1,800,000, final approval granted
        August 17, 2011 (Woodlock, J.).

viii.   Collins v. Locks & Keys of Woburn Inc.., Massachusetts
        Superior Court, Civil Action No. 07-4207-BLS2 (December 14,
        2011) (final approval granted for TCPA class settlement). This
        matter settled for $2,000,000.



                                          4
 Case 1:17-cv-00411-PB Document 128-2 Filed 06/10/20 Page 5 of 7



ix.     Brey Corp t/a Hobby Works v. Life Time Pavers, Inc., Circuit Court for
        Montgomery County, Maryland, Civil Action No. 349410-V. This matter
        settled for $1,575,000.
x.      Collins, et al v. ACS, Inc. et al, USDC, District of Massachusetts, Civil
        Action No. 10-CV-11912 a TCPA case for illegal fax advertising, which
        settled for $1,875,000.
xi.     Desai and Charvat v. ADT Security Services, Inc., USDC, Northern
        District of Illinois, Civil Action No. 11-CV-1925, settlement of
        $15,000,000, approved, awarding fees of one third of common fund.
xii.    Benzion v. Vivint, 0:12cv61826, USDC S.D.Fla., settlement of
        $6,000,000 granted final approval in February of 2015.
xiii.   Kensington Physical Therapy v. Jackson Physical Therapy Partners, USDC,
        District of Maryland, 8:11cv02467, settlement of $4,500,000 granted final
        approval in February of 2015.
xiv.    Jay Clogg Realty v. Burger King Corp., USDC, District of Maryland,
        8:13cv00662, settlement of $8.5 million granted final approval in May of
        2015.
xv.     Charvat v. AEP Energy, 1:14cv03121 ND Ill, class settlement of $6
        million granted final approval on September 28, 2015.
xvi.    Mey v. Interstate National Dealer Services, Inc., USDC, ND. Ga., 1:14-cv-
        01846-ELR, TCPA class settlement of $4,200,000 granted final approval
        on June 8, 2016.
xvii.   Philip Charvat and Ken Johansen v. National Guardian Life Insurance
        Company, USDC, WD. WI., 15-cv-43-JDP, TCPA class settlement for
        $1,500,000 granted final approval on August 4, 2016.
xviii. Thomas Krakauer v. Dish Network, L.L.C., USDC, MDNC, Civil Action
       No. 1:14-CV-333 on September 9, 2015. I was co-trial counsel in the case
       which resulted in a jury verdict in favor of plaintiff and the class of
       $20,446,400 on January 19, 2017. (Dkt. 292). On May 22, 2017, this
       amount was trebled by the Court after finding that Dish Network’s
       violations were “willful or knowing”, for a revised damages award of
       $61,339,200. (Dkt. No. 338). Affirmed on appeal, Krakauer v. Dish
       Network, LLC, 925 F.3d 643 (4th Cir. May 20, 2019), cert. denied. Dish
       Network, L.L.C. v. Krakauer, 140 S.Ct. 676 (December 16, 2019).
xix.    Dr. Charles Shulruff, D.D.S. v. Inter-med, Inc., 1:16-cv-00999, ND Ill, class
        settlement of $400,000 granted final approval on November 22, 2016.
xx.     Toney v, Quality Resources, Inc., Cheryl Mercuris and Sempris LLC, 13-
        cv-00042, in which a TCPA class settlement was granted final approval on
        December 1, 2016 with TCPA settlement in the amount of $2,150,00 with


                                         5
 Case 1:17-cv-00411-PB Document 128-2 Filed 06/10/20 Page 6 of 7



        one of three defendants an assignment of rights against defendant’s
        insurance carrier. Second settlement of $3,300,000 granted final approval
        on September 25, 2018.
xxi.    Bull v. US Coachways, Inc., 1:14-cv-05789, settlement distributing
        $3,250,000 approved on May 18, 2019.
xxii.   Smith v. State Farm Mut. Auto. Ins. Co. , et. al., USDC, ND. Ill., 1:13-cv-
        02018, TCPA class settlement of $7,000,000.00 granted final approval on
        December 8, 2016.
xxiii. Mey v. Frontier Communications Corporation, USDC, D. Ct., 3:13-cv-
       1191-MPS, a TCPA class settlement of $11,000,000 granted final approval
       on June 2, 2017.
xxiv.   Biringer v. First Family Insurance, Inc., USDC, ND. Fla., a TCPA class
        settlement of $2,900,000 granted final approval on April 24, 2017.
xxv.    Abramson v. Alpha Gas and Electric, LLC, USDC, SD. NY., 7:15-cv-
        05299-KMK, a TCPA class settlement of $1,100,000 granted final approval
        on May 3, 2017.
xxvi.   Heidarpour v. Central Payment Co., USDC, MD. Ga., 16-cv-01215, a
        TCPA class settlement of $6,500,000 granted final approval on May 4,
        2017.
xxvii. Abante Rooter and Plumbing, Inc. v. New York Life Insurance Company,
       USDC, SD. NY., 1:16-cv-03588-BCM, a TCPA class settlement of
       $3,250,000 granted final approval on February 27, 2018.
xxviii. Abramson v. CWS Apartment Home, LLC, USDC, WD. Tex., 16-cv-01215,
        a TCPA class settlement of $368,000.00 granted final approval on May 19,
        2017.
xxix.   Charvat v. Elizabeth Valente, et al, USDC, NDIL, 1:12-cv-05746,
        $12,500,000 TCPA settlement granted final approval on November 4, 2019,
        appeal pending.
xxx.    Mey v. Got Warranty, Inc., et. al., USDC, NDWV., 5:15-cv-00101-JPB-
        JES, a TCPA class settlement of $650,000 granted final approval on July 26,
        2017.
xxxi.   Mey v. Patriot Payment Group, LLC, USDC, NDWV., 5:15-cv-00027-JPB-
        JES, a TCPA class settlement of $3,700,000 granted final approval on July
        26, 2017.
xxxii. Charvat and Wheeler v. Plymouth Rock Energy, LLC, et al, USDC, EDNY,
       2:15-cv-04106-JMA-SIL, a TCPA class settlement of $1,675.000 granted
       final approval on July 31, 2018.




                                         6
      Case 1:17-cv-00411-PB Document 128-2 Filed 06/10/20 Page 7 of 7



     xxxiii. Fulton Dental, LLC v. Bisco, Inc., USDC, NDIL, 1:15-cv-11038. TCPA
             class settlement for $262,500 granted final approval on March 7, 2018.
     xxxiv. Abante Rooter and Plumbing, Inc. v. Birch Communications, Inc., USDC,
            NDGA, 1:15-cv-03262-AT. TCPA class settlement of $12,000,000 granted
            final approval on December 14, 2017.
     xxxv. Mey v. Venture Data, LLC and Public Opinion Strategies, USD NDWV,
           5:14-cv-123. Final approval of TCPA settlement granted on September 8,
           2018.
     xxxvi. Abante Rooter and Plumbing, Inc. v. Alarm.com, Inc., USDC, NDCA 4:15-
            cv-06314-YGR. TCPA class settlement of $28,000,000 granted final
            approval on August 15, 2019.
     xxxvii. In Re Monitronics International, Inc. Telephone Consumer Protection Act
             Litigation, USDC, NDWV, 1:13-md-02493-JPB-MJA, a TCPA class
             settlement of $28,000,000 granted final approval on June 12, 2018.
     xxxviii.       Abante Rooter and Plumbing, Inc. v. Allstate Insurance Company, et
             al, USDC, NDIIL 1:15-cv-00925. TCPA class settlement of $10,500,000
             granted final approval on August 15, 2019.
     xxxix. Kaiser v. CVS Pharmacy, Inc., et al, USDC NDIL, 1:14-cv-03687, TCPA
            class settlement of $15,000,000 approved on January 30, 2020.




  PURSUANT TO 28 U.S.C. § 1746, I DECLARE SIGNED UNDER PENALTY OF
PERJURY OF THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE
AND CORRECT EXECUTED THIS THIS 10th DAY OF JUNE 2020 IN THE
COMMONWEALTH OF MASSACHUSETTS.

                                  /s/ Matthew P. McCue
                                  Matthew P. McCue




                                            7
